DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claim 1 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 1-5, 17-19 objected to because of the following informalities: “the polymers” should be “the at least two polymers”; “the monofunctional” should be “the two or more monofunctional”; “the polyfunctional” should be “the one or more polyfunctional”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyanagi et al (US 6,451,910).
Koyanagi teaches a curable reaction mixture comprising 12wt% of MMA monomer and 3wt% of cyclohexyl methacrylate monomer, 9 wt% of polyfunctional acrylic monomer, 10 wt% of PMMA,  46 wt% of aluminum hydroxide, and 20 wt% of component D based on the total weight of reaction mixture (18:10-30, example I-7). Component D comprises 10wt% of P-1 and 10.5 wt% of P-2, 60wt% of filler based on the total weight of component D. The ratio of monofunctional monomers to polyfunctional monomers can be 16:5 (example I-3). The preferred filler can be aluminum hydroxide, silica (10:58-65). The mixture can be filled in a mold. 
It is noted that “biomonomers”, “derived from recycled material”, “bio-based”, “biopolymers” are product-by-process limitations.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim(s) 7-8, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyanagi et al (US 6,451,910) as evidenced by Asanaka et al (EP 0 474 203).
Koyanagi teaches aluminum hydroxide is Higilite H-310, which has a particle diameter of 1-300um as evidenced by Asanaka (7:42-48). The particle is rounded shape with an aspect ratio of slightly above 1.
Claim Rejections - 35 USC § 103
Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al (US 6,451,910).
Koyanagi teaches the content of monofunctional monomer is 1-50wt% based on the acrylic premix, the content of polyfunctional monomer is 0.1-30wt%, the content of the polymer is 0.1-30 wt% (4:48-52, 6:54-65, 7:30-48). Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that bio-based substances differ from petrochemically based substances and original PMMA differs from recycled PMMA, the argument is not persuasive because 1) the arguments of counsel cannot take the place of evidence in the record, see in re Schulze, 346F.2d 600,602, 145 USPQ 716,718 (CCPA 1965). See also MPEP 716.01(c). 2) Non-patent literatures provided by applicants show the difference of PMMA tacticity instead of the difference between virgin PMMA and recycled PMMA. 3) applicants should clarify if the mentioned difference exists among all bio-based substances and all petrochemically based substances, all original PMMAs and all recycled PMMAs, or only exists among certain bio-based substances and certain petrochemically based substances, certain original PMMAs and certain recycled PMMAs.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no second polymer is solved with the first polymer in the monomer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763